Exhibit 10.02<?xml:namespace prefix = o ns = "urn:schemas-microsoft-com:office:office" />

DALRADA FINANCIAL CORPORATION
PROMISSORY NOTE
NOTE 2
 
$8,060,000.00                                                                        
  <?xml:namespace prefix = st1 ns = "urn:schemas-microsoft-com:office:smarttags"
/>San Diego, California
                                                                                                           
March 29, 2007
 
            DALRADA FINANCIAL CORPORATION, a Delaware corporation (the
“Company”), the principal office of which is located at 9449 Balboa Avenue, San
Diego, California 92123, for value received, evidenced by the terms of a
Separation Agreement dated March 29, 2007 and attached hereto as Exhibit A,
hereby promises to pay to The Solvis Group, Inc., a Nevada corporation, the sum
of eight million sixty thousand dollars ($8,060,000.00), or such lesser amount
as shall then equal the outstanding principal amount hereof on the terms and
conditions set forth hereinafter. The principal hereof and any unpaid accrued
interest hereon, as set forth below, shall be due and payable on the five-year
anniversary of this Note. Payment for all amounts due hereunder shall be made by
mail to the registered address of the Holder.
 
            The following is a statement of the rights of the Holder of this
Note and the conditions to which this Note is subject, and to which the Holder
hereof, by the acceptance of this Note, agrees:
 
1.  Definitions. As used in this Note, the following terms, unless the otherwise
requires, have the following meanings:
 
(i)   “Company” includes any corporation, which shall succeed to
or assume the obligations of the Company under this Note, it’s subsidiaries or
successors in interest.
 
(ii)    “Holder,” when the context refers to a holder of this Note, shall mean
The Solvis Group, Inc. or its successors or assigns.
 
2.  Payments. The Company shall make minimum monthly payments of eighty five
thousand dollars ($85,000.00) on the first of each month beginning April 1,
2007, payable pursuant to the instructions contained in the Separation
Agreement, with a balloon payment on April 1, 2012 of five million, eight
hundred and one thousand and four hundred and one  dollars ($5,801,041) or such
lesser amount as shall then equal the outstanding principal amount hereof on the
terms and conditions set forth hereinafter.
 
3. Interest.  The Company shall pay annual interest of eight percent (8%) on the
principal amount of the Note.
 
            3.  Events of Default.  If any of the events specified in this
Sections 3 shall occur (herein individually referred to as an “Event of
Default”), the Holder of the Note may, so long as such condition exists, declare
the entire principal and unpaid accrued interest hereon immediately due and
payable, by notice in writing to the Company.
 
(i) Default in the payment of the principal and unpaid accrued interest of this
Note when due any payable if such default is not cured by the Company within
thirty (30) days after the Holder has given the Company written notice of such
default; or
 
(ii) The institution by the Company of proceedings to be adjudicated as bankrupt
or insolvent, or the consent by it to institution of bankruptcy or insolvency
proceedings against it or the filing by it of a petition or answer or consent
seeking reorganization or release under the Federal Bankruptcy Act, or any other
applicable Federal or State law, or the consent by it to the filing of any such
petition or the appointment of a receiver, liquidator, assignee, trustee or
other similar official of the Company, or of any substantial part of its
property, or the making by it of an assignment for the benefit of creditors, or
the taking of corporate action by the Company in furtherance of any such action;
or
 
(iii) If, within sixty (60) days after commencement of any action against the
Company (and service of process in connection therewith on the Company) seeking
any bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of the Company or all orders or proceedings
there under affecting the operations or the business of the Company stayed, or
if the stay of any such order or proceeding shall thereafter be set aside, or
if, within sixty (60) days after the appointment without the consent or
acquiescence of the Company of any trustee, receiver or liquidator of the
Company, such appointment shall not have been vacated.
 
4.  Security.  The underlying equity interest in Alliance Insurance shall be
provided as security for this Promissory Note.
 
5.  Prepayment.  Upon ten (10) days prior written notice to the Holder, the
Company may at any time prepay, without penalty, in whole or in part the entire
principal, plus all accrued interest thereon to date of payment, of this Note.
 
6. Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and Holder.
 
7.  Representations and Warranties.  The representations and warranties of the
Holder contained in the Separation Agreement are true and correct as of the date
hereof and are hereby incorporated herein as though set forth in full.
 
8.  Notices.  Any notices, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or if telegraphed or mailed by registered or certified
mail, postage prepaid, at the respective addresses of the parties as set forth
herein.  Any party hereto may by notice so given change its address for future
notice hereunder. Notice shall conclusively be deemed to have been given when
personally delivered or when deposited in the mail or telegraphed in the manner
set forth above and shall be deemed to have been received when delivered.
 
9.  No Stockholder Rights.  Nothing contained in this Note shall be construed as
conferring upon the Holder or any other person the right to vote or to consent
or to receive notice as a stockholder in respect of meetings of stockholders for
the election of directors of the Company or any other matters or any rights
whatsoever as a stockholder of the Company; and no dividends or interest shall
be payable or accrued in respect of this Note or the interest represented
hereby.
 
11.       Attorney Fees.  The parties shall bear their own respective attorneys
fees, costs and expenses incurred in connection with negotiating, preparing and
signing of this Agreement. In the event any litigation should be commenced as
between the Parties to this Agreement, concerning said Agreement, or the rights
and duties of either in relation thereto, the Party prevailing in such
litigation shall be entitled, in addition to such relief as may be granted, to a
reasonable sum as and for attorneys fees and other costs and expenses arising
from such litigation.  Said fees, costs and expenses compensable hereunder shall
be determined by the court having jurisdiction of such litigation or by a
separate action brought for such purpose.
 
12.  Heading; References.  All headings used herein are used for convenience
only and shall not be used to construe or interpret this Note.  Except where
otherwise indicated, all references herein to Sections refer to Sections hereof.
 
IN WITNESS WHEREOF, the Company has caused this Note to be issued this 29th day
of March 2007.
 
DALRADA FINANCIAL CORPORATION
 
                                    /s/ Brian Bonar                        
<?xml:namespace prefix = v ns = "urn:schemas-microsoft-com:vml" />By:
                                    Brian Bonar
                                    Chief Executive Officer
 
THE SOLVIS GROUP, INC. (“HOLDER”)
                                    /s/ Eric Gaer
By:
                                    Eric W. Gaer
                                    Chief Executive Officer
 
 
1

--------------------------------------------------------------------------------

 